Citation Nr: 1424997	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  06-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for post traumatic degenerative joint disease (DJD) of the left elbow (with the exception of a temporary total rating from November 4, 2002 to September 1, 2003).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to November 4, 2002 and from September 1, 2003.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to April 1986 with two years prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2011 for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

By rating decision in February 2014, the RO granted a temporary total evaluation of 100 percent effective November 4, 2002 based on surgical or other treatment  necessitating convalescence for the left elbow; and assigned a 20 percent rating from September 1, 2003.  The issue is reflected accordingly on the first page of this decision.


FINDINGS OF FACT

1.  Prior to November 4, 2002, and from September 1, 2003, the Veteran's service-connected post traumatic DJD of the left elbow is manifested by flexion of the forearm limited to 100 degrees and extension to 10 degrees. 

2.  Affording the Veteran the benefit of the doubt, prior to November 4, 2002, and from September 1, 2003, Veteran's service-connected disabilities did render him unable to secure and follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  Prior to November 4, 2002, and from September 1, 2003, the criteria for entitlement to an initial disability rating greater than 20 percent for post traumatic DJD of the left elbow have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DC) 5010-5208 (2013).

2.  Prior to November 4, 2002, and from September 1, 2003, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Given the fully favorable decision for TDIU, any issue with regard to timing or content of the notice provided to the Veteran is moot or represents harmless error.

The left elbow appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained VA treatment records, reviewed the Veteran's electronic files (Virtual VA and VBMS), assisted the Veteran in obtaining evidence, afforded him adequate VA examinations, and obtained an addendum opinion.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Increased Rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected post traumatic DJD of the left elbow has been rated by the RO under the provisions of Diagnostic Code (DC) 5010-5208.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is limitation of flexion and extension of the under DC 5208.

Pursuant to DC 5208, a maximum rating of 20 percent is warranted for forearm flexion limited to 100 degrees and extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.

DCs 5206, 5207 and 5213 are for limitation of flexion, extension, and supination and pronation of the forearm.  Separate ratings for each of the limitations of motions are permissible as the elbow, similar to the knee, is rated based upon limitations in planes of movement, where each limitation is a separate distinct disability and not considered to be the "same disability."  38 C.F.R. § 4.71a; See Esteban v. Brown, 6 Vet. App. 259 (1994); VAOPGCPREC 09-04.  

Under DC 5206 for the non-dominant side, a 20 percent rating is warranted for flexion limited to 90 or 70 degrees.  A 30 percent rating is warranted for flexion limited to 55 degrees.  Under 5207 for the non-dominant forearm, a 20 percent rating is warranted for extension limited to 75 degrees or 90 degrees.  A 30 percent rating is warranted for extension limited to 100 degrees.  Under DC 5213, limitation of supination of the minor extremity to 30 degrees of less warrants a 10 percent rating; limitation of pronation, with motion lost beyond last quarter of arc, the hand does not approach full pronation warrants assignment of a 20 percent rating.       

Normal flexion of the elbow is to 145 degrees, and normal extension of the elbow is to 0 degrees.  38 C.F.R. § 4.71, Plate I.  Normal forearm supination is from 0 to 85 degrees.  Id.  Normal forearm pronation is from 0 to 80 degrees.  Id.  

I.  Factual Background

VA examinations and treatment records show the Veteran is right hand-dominant.  A June 2002 treatment record from Loma Linda University Healthcare shows range of motion (ROM) of the left elbow from 40 to 125 degrees with full supination and pronation.  There was crepitus with extension.

In November 2002, the Veteran underwent arthroscopic debridement with loose body removal and ulnar/humeral arthroplasty of the left elbow.  He had continual complaints of pain following the procedure and underwent placement of an external fixator on June 2, 2003.  The fixator was removed on June 25, 2003.  

An August 2004 VA examination shows that the Veteran quit work due to elbow and hip pain.  ROM was from 13 degrees to 120 degrees.  Supination and pronation of the forearm were to 80 degrees.  ROM was not limited by easy fatigability, lack of endurance, lack of coordination or pain except as noted.  The examiner diagnosed severe left elbow post DJD.

An October 19, 2004, orthopedic treatment record from Loma Linda University Healthcare shows ROM from 20 to 135 degrees with mild amount of crepitus.  There was full supination and pronation.

On VA examination in March 2008, the Veteran complained of crepitus and pain with range of motion.  Upon physical examination, ROM was from 25 to 125 degrees.  There was 90 degrees of pronation and supination each.  ROM was limited by mechanical block, which prevents him from extending past 25 degrees but not by pain, weakness, fatigability, a lack of endurance following repetitive use or flares.  The examiner noted mild crepitus with ROM that was not painful.

On VA examination in April 2010, ROM for the left elbow was from was from 20 to 140 degrees.  Pronation was from 0 to 70 degrees and supination was from 0 to 80 degrees.  In a January 2011 addendum, the examiner noted that ROM was not limited by pain, weakness, fatigue, incoordination or lack of endurance with three repetitions of motion or flares.

Pursuant to the Board remand, the Veteran was provided a VA examination in November 2013, during which he reported mild to moderate pain in the left elbow that became severe during the winter months.  Upon physical examination, flexion was from 10 degrees to 135 degrees with painful motion beginning at 110 degrees.  The examiner noted no additional limitation in ROM following repetitive use, but did note functional loss and/or functional impairment.  Contributing factors were less movement than normal and pain on movement.  The examiner noted no ankylosis and no flail joint, joint fracture and/or impairment of supination or pronation.  The examiner noted that this disability impacted the Veteran's ability to work as he cannot fully extend the left elbow.  During a flare-up, he cannot push, pull, lift or carry greater than 20 pounds with his left upper extremity; he cannot lift greater than 20 pounds overhead.  
 
II. Analysis

Based on the foregoing, an initial rating greater than 20 percent is not warranted.  While separate ratings for limitations of flexion, extension and supination are permissible, the current 20 percent rating under DC 5208 provides a 20 percent rating for flexion limited to 100 degrees and extension to 45 degrees.  To assign separate ratings under DCs 5206 (flexion) or 5207 (extension) would be pyramiding because those limitations are already rated under DC 5208.  At worst, even with consideration of pain, flexion has been shown to 110 degrees, extension to 10 degrees.  Such functional loss is considered in the impairment level.  Mitchell v. Shinseki, 25 Vet. App. 21 (2011).  

As there is no impairment of supination or pronation, a separate compensable rating under DC 5213 is not warranted.  

As for the other DCs related to the elbow, DC 5205 is not for application since there is no ankylosis of the elbow as evidenced by the ROM.  DC 5209 is not for application as the most current VA examination shows no other impairment of Flail joint.  As there is no impairment of the ulna or radius, DC 5210, 5211, and 5212 do not apply.  

The Board has also considered the Veteran's lay statements that his disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the regulatory provisions for the elbow allow for increased rating based on range of motion measurements, which are objective findings.  Medical personnel who examined him during the appeal have rendered their medical findings as reflected in their medical reports.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's assertion for a higher rating.  

After examining all the evidence, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 20 percent, prior to November 4, 2002 and from September 1, 2003.  38 U.S.C.A. § 5107(b). 
  
III. Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected left elbow disability.  The Board acknowledges the Veteran's complaints of crepitus, and the fact that the schedular criteria does provide for ratings based on that particular complaint.  However, the record does not establish that the rating criteria are inadequate.  The competent medical evidence of record shows that the Veteran's left elbow disability is primarily manifested by pain, tenderness and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  If there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Entitlement to a total disability rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Veteran has been granted a 100 percent rating from September 3, 2002 to October 1, 2003; and temporary total ratings from November 4, 2002 to September 1, 2003, and from January 8, 2007 to March 1, 2007.  He has been awarded Special Monthly Compensation (SMC) at the housebound rate from November 4, 2002 to September 1, 2003.  

Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of SMC.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, it is possible for a veteran to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes.  

As the Veteran is in receipt of SMC for the period from November 4, 2002 to September 1, 2003, the claim for a TDIU within this time period is moot.  However, whether TDIU is warranted prior to November 4, 2002 and from September 1, 2003 is before the Board.  Id.

The schedular criteria listed under 38 C.F.R. § 4.16(a) have been met for the pertinent periods with consideration of the bilateral factor affecting his right hand and left elbow (effective October 2003) and then those disabilities in combination with his right wrist scar (effective March 2007).  See 38 C.F.R. §§ 4.25, 4.26.     

The Board must now consider whether the Veteran is unemployable by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

I.  Factual Background

An October 2002 VA treatment record shows that the Veteran underwent a left total hip arthroplasty in August 2002 and that he formerly worked in a warehouse doing heavy manual labor.  It was noted that the Veteran will not be able to perform the heavy lifting, squatting and climbing required in his job; and that he should be retrained for work that does not require heavy lifting, squatting or ladder climbing.  It was additionally noted that the Veteran cannot return to his previous employment.

A June 2004 VA treatment record shows complaints of pain when writing and lifting.  At the time of the appointment, he was not employed and reported that he last worked in 2001 doing heavy lifting at a warehouse and his wrist did not hurt then.  

A July 2004 VA treatment record shows that the Veteran was encouraged to use both hands when doing work/odd jobs and yard work.

An August 2004 VA treatment record shows daily activities that included swimming, yard work and house cleaning.  The Veteran was looking for a new job since he was unable to return to warehouse work.

An August 2004 VA examination report shows the he was unable to work and quit due to elbow and hip pain.  The examiner added, "He did not actually miss any work because of this but he did quit working because of it."

In his notice of disagreement, received in October 2004, the Veteran stated that due to his service-connected disabilities and surgery, March 2002 was his last date of gainful employment.  He reported being unable to work due to lack of and limitation of movement, and due to medication taken.

On his substantive appeal received in March 2006, the Veteran reported that due to his right wrist, he has no feeling and grip, which makes it hard to write or do chores.  He reported being unable to move his elbow well, particularly extending it.  He further reported that his hip can become painful when sitting in class that he starts losing feeling.  He almost fell down a couple of times due to this.

A July 2007 VA examination report shows that as a web designer, the Veteran is able to work on a modified scheduled from home due to job flexibility.  The Veteran had "significant difficulty writing and performing daily activities of daily living due to his right wrist fusion and forearm fracture."  The examiner reiterated that the fusion and fracture "significantly limit his ability to perform his work and activities of daily living."

On an incomplete VA Form 21-8940 received in February 2008, the Veteran stated that he last worked full time and became too disabled to work in February 2002.  His last employment entailed doing warehouse work.  The Veteran did not list or provided details for the last five years of employment.  He did provide an educational/training history that included one year of college, computer web design (January 2006 to June 2006) and web/graphic design (from November 2007 to the time of his application).  He stated that he was unable to work since he could not "pick up boxes or bend down any longer."

An April 2010 VA examination report specific to the wrist noted that the Veteran had been unemployed for less than one year due to the inability to use his wrist.  

An April 2010 VA examination report for the left hip shows that the Veteran's status post right distal radial fracture and fusion of the carpal and intercarpal joints (with resulting loss of motion of the right wrist), status post left hip replacement and left elbow DJD had significant effects on usual occupation as there was decreased mobility.

In April 2011, the Board remanded the claim, in part, for a VA opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  

Per the Board's remand, the Veteran was afforded a VA examination in November 2013.  The examiner found that the Veteran is not functionally impaired as it related to mild intermittent pain in the right hand and hip.  The examiner noted that the aforementioned disabilities do not prevent him from performing his daily functions.  As for the knee, the examiner noted restrictions of prolonged standing/walking; frequent repetitive bending and stooping; and frequent repetitive crouching, crawling and kneeling.  As for the wrist, the examiner found that the Veteran cannot perform tasks that required fine manipulation of the hand and wrist as there is no movement secondary to surgical fusion.  The examiner noted that left elbow disability impacted the Veteran's ability to work as he cannot fully extend the left elbow.  During a flare-up, he cannot push, pull, lift or carry greater than 20 pounds with his left upper extremity; he cannot lift greater than 20 pounds overhead.  Overall, the examiner found that the Veteran can perform light duty and sedentary work.  

III.  Analysis

Based on the totality of the evidence, the Board finds that the Veteran's service-connected disabilities, prior to November 4, 2002 and from September 1, 2003, do render him unable to secure and follow a substantially gainful occupation.  Here, the Veteran was precluded from physically demanding jobs such as those of a warehouseman.  At the April 2010 VA examination, the Veteran reported the inability to use his wrist, and the examiner found that service-connected disabilities had significant effects on usual occupation due to decreased mobility.  While the most current VA examination report shows that the Veteran was able to engage in light manual work and sedentary work, the Board finds that reasonable doubt has been raised in this case.  Even with light manual labor, the examiner found problems with prolonged standing/walking; frequent repetitive bending and stooping; and frequent repetitive crouching, crawling and kneeling.  During flare-ups he would be unable to lift, carry, push or pull more than 20 pounds.  As for sedentary work, the Veteran only had one year of college, and training specific to web design.  As a designer, the ability to use his arms and hands would be integral part of his job.  Significantly, the use of his dominant hand was limited.  With limitations due to the left elbow DJD and status post fracture of the right hand, executing the duties of a web designer would be problematic.  As noted at the most recent examination, the Veteran cannot perform tasks that required fine manipulation of the hand and wrist as there is no movement secondary to surgical fusion.  Additionally, the Veteran reported issues sitting due to his hip.   

Based on the foregoing, the Board finds that the Veteran is unable to engage in gainful employment consistent with his level of education and work experiences as a warehouse man and web designer.  Since reasonable doubt has been raised, all such doubt must, by law, be resolved in his favor.  Accordingly, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b).

Since TDIU is not predicated on a single disability in this case, SMC will not be referred to the RO for appropriate action.  


ORDER

Entitlement to an initial disability rating greater than 20 percent for post traumatic DJD of the left elbow (with the exception of a temporary total rating from November 4, 2002 to September 1, 2003) is denied.

Entitlement to a TDIU, prior to November 4, 2002 and from September 1, 2003, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


